UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q/A Amendment No.1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-13026 BLYTH, INC. (Exact name of registrant as specified in its charter) DELAWARE 36-2984916 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One East Weaver Street, Greenwich, Connecticut 06831 (Address of principal executive offices) (Zip Code) (203) 661-1926 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes xNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  Non-accelerated filer Accelerated filer x Smaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 8,246,295 Common Shares as of May 31, 2011 Explanatory Note The sole purpose of this Amendment No.1 to the Company’s Quarterly Report on Form 10-Q for the period ended April30, 2011 (the Form 10-Q), as filed with the Securities and Exchange Commission on June3, 2011, is to furnish Exhibit 101 to the Form 10-Q as required by Rule 405 of Regulation S-T. Exhibit 101 to this report furnishes the following items from the Company’s Form10-Q formatted in eXtensible Business Reporting Language (XBRL): (i)the unaudited Consolidated Statements ofEarnings (Loss)for the Three Months Ended April30, 2011 and 2010, (ii)the unaudited Consolidated Balance Sheets as of April30, 2011 and January31, 2011, (iii)the unaudited Consolidated Statement of Stockholders' Equity for the Three Months Ended April30, 2011 and2010,(iv)the unaudited Consolidated Statements of Cash Flows for the Three Months Ended April30, 2011 and 2010, and (v)the unaudited Notes to Consolidated Financial Statements. Nochanges have been made to the Form 10-Q other than the furnishing of Exhibit 101 described above. This Amendment No.1 does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. Item 6. Exhibits Exhibits * 2.2(a) Promissory Note dated May 27, 2011 from borrowers to Midwest-CBK, Inc. * Certification of Chairman and Chief Executive Officer pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934. * Certification of Vice President and Chief Financial Officer pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934. * Certification of Chairman and Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * 32.2 Certification of Vice President and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. ** 101.INS XBRL Instance Document, furnished herewith. ** 101.SCH XBRL Schema Document, furnished herewith. ** 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document, furnished herewith. ** 101.LAB XBRL Taxonomy Extension Label Linkbase Document, furnished herewith. ** 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document, furnished herewith. ** 101.DEF XBRLTaxonomy Extension Definition Linkbase Document, furnished herewith. * Previously filed. ** Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BLYTH, INC. Date:June 23, 2011By:/s/Robert B. Goergen Robert B. Goergen Chairman and Chief Executive Officer Date:June 23, 2011By:/s/Robert H. Barghaus Robert H. Barghaus Vice President and Chief Financial Officer
